Citation Nr: 0730820	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  03-25 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 50 percent 
prior to July 26, 2005, and in excess of 70 percent from July 
26, 2005, for post traumatic stress disorder (PTSD). 
. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from January 1967 to December 1968.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). This matter was 
remanded in June 2005 and January 2006 for further 
development. A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to July 26, 2005, the veteran's service-connected 
PTSD was manifested by disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work 
and social relationships.

2.  From July 26, 2005, the veteran's service-connected PTSD 
has been manifested by suicidal ideation; difficulty in 
adapting to stressful circumstances including work or a work-
like setting); and inability to establish and maintain 
effective relationships.


CONCLUSIONS OF LAW

1.  Prior to July 26, 2005, the criteria for entitlement to a 
disability evaluation in excess of 50 percent for the 
veteran's service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4, including §§ 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2007).

2.  From July 26, 2005, the criteria for entitlement to a 
disability evaluation in excess of 70 percent for the 
veteran's service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4, including §§ 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The February 2003, April 2004, 
and August 2006 VCAA letters effectively notified the veteran 
of the evidence needed to substantiate his claim as well as 
the duties of VA and the appellant in furnishing evidence.  
The Board also notes that the February 2003, April 2004, and 
August 2006 VCAA letters notified the appellant of the need 
to submit any pertinent evidence in the appellant's 
possession.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

Further, the February 2003 letter was sent to the appellant 
prior to the April 2003 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Although the present appeal involves an issue of entitlement 
to an increased rating, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  In the present appeal, 
the appellant was provided February 2003, April 2004, and 
August 2006 VCAA letters with notice of what type of 
information and evidence was needed to substantiate the 
claims for service connection.  The veteran has also been 
provided with an August 2006 notice of the types of evidence 
necessary to establish a disability rating for his disability 
claim and the effective date of the disability.  A 
supplemental statement of the case was issued in June 2007 to 
the veteran providing the same Dingess notice.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained.  
Also, the veteran was afforded VA examinations in April 2003, 
July 2005 and March 2007, and no further VA examination is 
necessary.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with his claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 126.    

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411), a 50 percent rating is assigned for 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as:  flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers); a GAF 
between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships; a GAF between 71 to 80 is indicative that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more that slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in school work).

PTSD Rating Prior to July 26, 2005

Vet Center records show that the veteran was seen in January 
2003 after being encouraged to seek treatment.  The veteran 
was diagnosed as having PTSD and a GAF score was 50.

In February 2003, symptoms confirmed by Minnesota Multiphasic 
Personality Inventory-2 (MMPI-2) were anger, irritability, 
cynicism, and no social life.  It was noted that the veteran 
only related to his sons.  The veteran was not suicidal.  He 
had nightmares and was upset that the war in Iraq was 
dragging out.  The veteran reported that working by serving 
and delivering food to the elderly was becoming increasingly 
harder.  With every week someone passing away, it was getting 
harder for him; he would become tearful daily.  The veteran 
was employed by the same organization for 22 years and was 
beginning to believe that he could not work there anymore.  
He planned on discussing it with human resources to work 
towards early medical retirement.  The veteran was diagnosed 
as having PTSD.  

The veteran was afforded a VA examination in April 2003.  The 
veteran reported intrusive thoughts about incidents in 
Vietnam almost on a daily basis.  He tried to avoid talking 
about what he saw during the war, but when he did talk about 
it, he became isolative and depressed for three to four days.  
He made frequent trips into the mountains and woods to get 
away from others.  After his divorce, he stated, he spent 
much of his time alone.  He reported having a good 
relationship with his children and had had three girlfriends 
since his divorce.  The veteran was at the time in a 
supportive relationship and looked forward to the day they 
would move in together.  He reported not being able to be 
around large crowds without drinking.  He stated that he was 
able to enjoy dancing and that he frequently played in 
billiard tournaments.  He spent much of his time when not 
with his girlfriend going into the mountains.  

On mental status examination, he was described as presenting 
with a cooperative and disclosive manner.  It was observed 
that he was well kempt and fully oriented.  His speech was 
characterized as responsive and had a normal rate and rhythm.  
It was noted that there was no evidence of a thought 
disorder.  The veteran denied suicidal or homicidal ideation.  
The examiner reported that the veteran's affect was mildly 
anxious and depressed.  His mood appeared moderately 
depressed and anxious generally.  The veteran reported 
sleeping about six hours per night.  About twice a month, he 
had nightmares that awakened him and reminded him of the 
fears he had in Vietnam.  

The examiner concluded that the veteran met the full criteria 
for PTSD.  He explained that the veteran had mild re-
experiencing symptoms and a moderate level of arousal and 
avoidance symptoms.  It was noted that the veteran managed 
his anxiety by drinking alcohol and implementing avoidance 
strategies.  It was further noted that the veteran seldom 
watched war stimuli in movies or on television knowing that 
he will be nervous for two or three days if he did.  The 
examiner continued that although the veteran generally felt 
detached from people, he had developed trust in his current 
girlfriend and was close to a few veteran friends who he 
talked to about the war.   

VA treatment records also reflect treatment in October 2003 
and a referred to PTSD counseling.  November 2003 VA 
treatment records show that the veteran still worked at the 
program for the elderly, had 5 grown children, had been 
divorced for over 10 years, and had a girlfriend.  PTSD 
symptoms, treatment options, and coping strategies were 
discussed.  He was diagnosed with PTSD, and his GAF score was 
50.  

The veteran was seen in February 2004.  It was noted that the 
veteran had a good effect and was still employed at the same 
place, and was still living with his girlfriend.  Coping with 
work stressors was discussed.  The veteran was diagnosed with 
PTSD, and his GAF score was 55.  

VA treatment records show that the veteran was seen later 
that month in February 2004.  It was observed that the 
veteran was doing well.  He was still working for the same 
employer, and he denied any new problems.  The veteran was 
again diagnosed with PTSD. 

In March 2004, a letter from a VA physician acknowledged that 
the veteran was 50 percent service connected for PTSD, but 
noted that over the previous year, he had increasing 
difficulty with sleep, increasing depression, and was 
becoming more short-tempered at home and at work.  The 
veteran was encouraged to apply for an increase because of 
what was believed to be a marked increase in symptoms over 
one year.    

In July 2004, the veteran was seen for a check up.  He 
reported difficulty sleeping and waking up with night sweats 
and from nightmares.  

The veteran was later seen again in July 2004 by a VA 
licensed clinical social worker.  The veteran reported 
increasing difficulty working as a supervisor at his place of 
employment.  He further reported continued sleep disturbance, 
intrusive thoughts, irritability, and difficulty handling 
stress.  The veteran additionally reported ongoing intimacy 
problems, tendency to avoid relationships, or sabotage 
relationships.  His GAF score was 51. 

In August 2004, the veteran again saw a VA licensed clinical 
social worker.  Discussed were his coping with PTSD, and 
nightmares that occurred every 1 to 2 weeks.  He specifically 
dreamed of a sniper incident and near-capture by the enemy.  
It was noted that the veteran was tearful as he discussed it.  
Further, he described his work as stressful with plenty of 
responsibilities; he noted that it was difficult to take time 
off from work due to his supervisory responsibility.  The 
veteran was told the importance of taking time off, and the 
veteran stated that he was planning several days off for a 
trip in the upcoming month.  The veteran was observed to have 
good response to his antidepressant, supported coping, and 
was more tolerant and less irritable.    

The veteran was seen again by the aforementioned social 
worker in September 2004.  The veteran reported that the 3-
day trip to Las Vegas was beneficial in that it allowed him 
to relax from stressful work routine and demands.  The 
veteran had been practicing adaptive coping, avoiding 
triggers, and taking time-outs at work as needed to avoid 
angry blow-ups.  The veteran revealed that he had a 
supportive relationship with another Vietnam veteran who was 
a former prisoner of war; the veteran found his friend an 
inspiration which had given him strength to cope with day to 
day living.  The veteran, however, was not interested in 
joining a PTSD group at the Vet Center because he knew many 
veterans in the city.  It was observed that the veteran 
appeared more relaxed at that time, and was smiling more.  It 
was further observed that the veteran was motivated to cope 
more adaptively, and needed breaks from his work routine.  It 
was noted that the veteran was benefiting from the process 
and that the veteran was finding the sessions with the social 
worker beneficial.

At his follow-up appointment in November 2004, the veteran 
reported coping better with PTSD.  The veteran discussed 
various triggers and other symptoms that were worse after 
initially leaving service.  He reported that being seen at 
the VA clinic has been helpful in that it has helped restore 
his trust in the government and others.  He was more open to 
relationships that were more supportive (i.e. girlfriend and 
veteran friends).  The veteran intimated that the Christmas 
holiday was a difficult time for him and coping strategies 
were discussed.  It was observed that the veteran was more 
relaxed and that he smiled at times.  It was further observed 
that the veteran was coping more adaptively. 

In December 2004, the veteran was seen again by the licensed 
clinical social worker.  The veteran recalled seeing his 
buddy killed by a grenade in combat and a Vietnamese girl 
killed for whom he felt underlying guilt and shame.  
Discussed at the session was the forgiveness process and 
adaptive coping. 

VA medical records show that the veteran was seen in April 
2005.  He reported that he was doing okay and was undergoing 
counseling.  He reported that he thought he revealed too much 
one day which made him sink into depression, feeling as if 
his symptoms worsened.  The veteran decided that he did 
better without revealing too much so he stopped.  He reported 
no new problems at the time.  

In support of his claim, the veteran submitted various lay 
statements from his girlfriend, son, and supervisor.  His 
girlfriend described the veteran's change as tremendous 
noting anger, hatred, and increasing amount of stress.  She 
continued that the veteran could not handle much at his job 
and could not work comfortably since he was continually 
stressed.  She expressed concern as to what he might do to 
himself or to others.  She observed that whenever he talked 
about his experience in Vietnam, the veteran was not himself.  
One of the veteran's sons recalled his father experiencing a 
flashback and seeing his dad becoming sad at times.  The 
veteran's immediate supervisor noted that the veteran's job 
performance declined with the veteran becoming easily 
agitated when dealing with staff issues.  He further noted 
that the veteran's patience was at a minimum when dealing 
with staff and program responsibilities.  He also noted that 
the veteran expressed that his job was becoming more 
difficult.  It was the immediate supervisor's observation 
that the veteran's depression had interfered with his job 
performance.   

Based on the record, the preponderance of the evidence is 
against a finding of occupational and social impairment with 
deficiencies in most areas to warrant the next higher rating 
of 70 percent.  The Board notes that while his GAF scores 
have gone as high as 55, which is indicative of serious 
symptoms listed under the criteria for a 70 percent rating, 
the veteran did not have suicidal ideation and obsessional 
rituals for example.  In addition, the veteran did not have 
difficulty in adapting to stressful circumstances given that 
he maintained his position as a supervisor at his place of 
employment and was practicing adaptive coping and taking 
time-outs at work to regroup.  Further, there was no 
inability to establish and maintain effective relationships 
since he lived with a girlfriend, spent time with his sons, 
and made friends with other Vietnam veterans.   

Additionally, there is no persuasive evidence of suicidal 
ideation; obsessional rituals; spatial disorientation; or 
neglect of personal appearance and hygiene.  The veteran also 
did not show any of the following symptoms to warrant a 
higher rating of 100 percent: impaired thought process or 
communication; delusions or hallucinations; impaired memory; 
or homicidal or suicidal ideations.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Even with increasing irritation 
reportedly experienced at work, and even with the deaths of 
his customers reportedly having an effect on him, the veteran 
maintained a supervisory position at the same place of 
employment for which he had been employed for over 20 years.  
Further, nothing precludes the veteran from obtaining a 
position or employment that would accommodate the intensity 
of his PTSD.  Under these circumstances, the Board finds that 
the veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

PTSD Rating After to July 26, 2005

The veteran was afforded a VA examination in July 2005.  The 
veteran complained having a harder time at work due to 
increased problems with PTSD.  He reported that news of Iraq 
had increased his feelings, but also reported that he felt a 
growing sense of sadness when reflecting on the experiences 
that he endured as a young man.  He reported working for many 
years delivering food to the elderly, and was becoming 
increasingly irritable with co-workers and some clients.  He 
did not think that it was attributed to any changes in work 
conditions, although it was noted that he accumulated a 
number of experiences over the years of being the first to 
find deceased clients.  The veteran reported that he had 
stopped seeing his social worker because he felt as if the 
emotional issues of related to his Vietnam war experience 
were so overwhelming.  The veteran reported suicidal ideation 
with no attempts or current pain.  He further reported that 
he realized that he was acting badly toward his co-workers 
and some clients explaining that he became more impatient 
than he should.  In his private life, the veteran reported 
that he had been divorced for about 12 years after 25 years 
of marriage.  He had been with three different girlfriends 
since.  It was noted that he felt worse about the people with 
whom he worked and acknowledged feeling that sometimes he was 
being mean to others.  He admitted being quick to anger at 
work, and gave an example that when he waited for food in the 
kitchen to come out, he began to feel as if he had pressure 
to the others just to get the food out.  He reported 
increased distress and greater difficulty maintaining his 
work responsibilities.  He had been working for the same 
employer for the previous 20 years and at the time was 
working full time.  

In addition, the veteran stated that he experienced 
nightmares and reminders that were set off.  He further 
stated that he sought greater isolation and described a sense 
of nervousness that he attributed in part to sleepless 
nights.  

Upon mental examination, the veteran was described as alert, 
cooperative, and well-oriented.  The examiner noted that 
there was no evidence of any abnormalities in gait, movements 
or speech.  His thought processes were deemed logical and 
coherent, with no evidence of underlying thought disorder.  
It was observed that the veteran's affect was constricted and 
consistent with normal range mood.  Insight was deemed good.  
Screening of intellectual abilities indicated functioning in 
the low average to borderline range of functioning.  It was 
noted that his performance in the moderately impaired range 
was significantly lower than expected and contrasted with his 
general presentation as well as his history of high school 
education.  Based on various self-report measures of 
psychological traits and symptoms, it was observed that he 
veteran's scores were high; the examiner noted that the 
results did not meant that the bona fide symptoms of PTSD 
were not present, but that the pattern of response suggested 
that the veteran's self-reported complaints should be 
cautiously interpreted.  The examiner continued that similar 
profiles often represent a "cry for help" from those 
concerned that their stress might go unnoticed.  The veteran 
was diagnosed as having PTSD.  His GAF score was 45.  

A private psychological assessment report from August 2005 
shows that the veteran was seen by Susan B. Cave, Ph.D., 
Clinical Psychologist.  He reported becoming increasingly 
distraught as his customers were passing away daily and on a 
frequent basis.  He likened the experience to Vietnam where 
the people he was close to were dying all around him.  It was 
becoming harder for him to work since he was not comfortable 
working around this setting.  He felt "destroyed" every 
time one customer died.  He felt constant pressure from 
dispatchers from the program who always told him to hurry up.  
He revealed that he experienced tearfulness daily.  After a 
coworker passed away, he became highly agitated and too 
nervous to do his job.  The veteran found himself irritated 
at work, blowing up at coworkers, which he dealt with by 
walking away.      

He reported increasing sadness and depression.  Although he 
still had combat nightmares, they were become less frequent 
and less intense with the help of antidepressant medication.  
The veteran reported suicidal thoughts and felt that his 
anger and irritability were worsening.  He reported 
difficulty going to the grocery store since he was impatient 
to wait in line to pay for his groceries.  Divorced, he lived 
alone and stayed at home on the weekends.  He reported no 
social life, but he interacted with his sons and would help 
them cut and deliver firewood.  He was very disturbed by the 
ongoing news of the war in Iraq.  

After undergoing a psychological examination, review of his 
test results showed that the veteran was significant 
alienation where the veteran did not believe he fit into 
mainstream society.  Also noted was a large reservoir of 
anger that could be readily projected on those who irritated 
him or seemed to be insensitive to his emotional stated.  
Along with his chronic and moderate depression, the veteran 
also had agitated depression.  It was noted that testing 
confirmed social isolation in that the veteran related to a 
few people.  In addition, there was hypervigilance and 
hypersensitivity noted.  The symptoms were described as 
significant and interfered with work and family life.  Coping 
skills were characterized as minimal.  The veteran was 
diagnosed as having PTSD.  His GAF score was 45.  Dr. Cave 
noted that the veteran's symptoms had escalated since 
February 2005 to the point where he could no longer function 
adequately at work.  The veteran reported being overwhelmed 
by the emotional demands of the job and was unable to get 
along with coworkers.  
Dr. Cave recommended that the veteran consult with human 
resources as to whether he could qualify for early medical 
retirement due to the severity of his psychological symptoms.  
Dr. Cave believed that the veteran could benefit from ongoing 
counseling with his veteran center counselor and possibly in 
a group setting to improve his coping skills.      

In March 2007, after review of the veteran's claims file and 
the aforementioned private medical report from Dr. Cave, a VA 
examiner concluded that the veteran had symptoms of PTSD that 
appeared to have significantly increased over the past three 
years or more, and that these symptoms significantly 
undermined his capacity to maintain the same level and type 
of employment that he had enjoyed for many years.      

Based on the medical evidence of record, however, a higher 
disability rating is not warranted.  Although the veteran did 
express suicidal ideation, the veteran did not exhibit 
impaired thought process or communication; delusions or 
hallucinations; impaired memory; or homicidal ideations to 
warrant a higher rating of 100 percent overall.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Despite continual reports of becoming 
irritable at work and being saddened by the deaths of 
customers, the veteran was still employed as a supervisor 
where he had worked for over 20 years.  Although in March 
2007 a VA examiner observed that the veteran's symptoms 
significantly undermined the veteran's capacity to maintain 
the same level and type of employment that he enjoyed for 
many years, the Board notes that nothing precludes the 
veteran from obtaining other types employment that would 
accommodate his current level of PTSD.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board acknowledges the veteran's service in Vietnam and 
the traumatic experiences that he suffered; however, based on 
the medical evidence of record, a higher disability rating is 
not warranted.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).  Should the veteran's PTSD 
increase in severity, he may always put forth a new claim for 
an increased rating.


ORDER

The appeal is denied as to both issues.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


